

116 S368 IS: Global Health, Empowerment and Rights Act
U.S. Senate
2019-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 368IN THE SENATE OF THE UNITED STATESFebruary 7, 2019Mrs. Shaheen (for herself, Ms. Collins, Ms. Baldwin, Ms. Murkowski, Mr. Bennet, Mr. Blumenthal, Mr. Booker, Mr. Brown, Ms. Cantwell, Mr. Cardin, Mr. Carper, Mr. Casey, Mr. Coons, Ms. Cortez Masto, Ms. Duckworth, Mr. Durbin, Mrs. Feinstein, Mrs. Gillibrand, Ms. Harris, Ms. Hassan, Mr. Heinrich, Ms. Hirono, Mr. Kaine, Mr. King, Ms. Klobuchar, Mr. Leahy, Mr. Markey, Mr. Menendez, Mr. Merkley, Mr. Murphy, Mrs. Murray, Mr. Peters, Mr. Reed, Ms. Rosen, Mr. Sanders, Mr. Schatz, Ms. Sinema, Ms. Smith, Ms. Stabenow, Mr. Tester, Mr. Udall, Mr. Van Hollen, Ms. Warren, Mr. Warner, Mr. Whitehouse, and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo prohibit the application of certain restrictive eligibility requirements to foreign
			 nongovernmental organizations with respect to the provision of assistance
			 under part I of the Foreign Assistance Act of 1961.
	
 1.Short titleThis Act may be cited as the Global Health, Empowerment and Rights Act.
		2.Assistance for
			 foreign nongovernmental organizations under part I of the
			 Foreign Assistance Act of
 1961Notwithstanding any other provision of law, regulation, or policy, in determining eligibility for assistance authorized under part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.), foreign nongovernmental organizations—
 (1)shall not be ineligible for such assistance solely on the basis of health or medical services, including counseling and referral services, provided by such organizations with non-United States Government funds if such services do not violate the laws of the country in which they are being provided and would not violate United States Federal law if provided in the United States; and
 (2)shall not be subject to requirements relating to the use of non-United States Government funds for advocacy and lobbying activities other than those that apply to United States nongovernmental organizations receiving assistance under part I of such Act.